NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 19-30166
                                                     19-30168
                Plaintiff-Appellee,
                                                D.C. Nos. 2:07-cr-02042-LRS-2
 v.                                                       2:07-cr-02088-LRS-1

JOSE LUIS MANZO, AKA Jose Manzo,                MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Lonny R. Suko, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      In these consolidated appeals, Jose Luis Manzo appeals pro se from the

district court’s order denying his motion for a sentence reduction under 18 U.S.C.

§ 3582(c)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Manzo contends that he is entitled to a sentence reduction under the safety

valve provision of the First Step Act of 2018. The safety valve provision of the

First Step Act does not appear to be applicable to Manzo, whose criminal

convictions pre-date the statute’s enactment. See First Step Act of 2018, Pub. L.

No. 115-391, § 402(b), 132 Stat. 5194, 5221 (“The amendment made by this

section shall apply only to a conviction entered on or after the date of enactment of

this Act.”). But even if it were, Manzo would not be entitled to safety valve relief.

As the district court correctly concluded, the First Step Act’s changes to the safety

valve provision do not help Manzo because, at sentencing, Manzo was determined

to have six criminal history points, including one three-point offense. See 18

U.S.C. § 3553(f)(1)(A)-(B) (2019) (defendant is ineligible for safety valve relief if

he has more than four criminal history points or a prior three-point offense).

      Manzo’s motion to take judicial notice is granted.

      AFFIRMED.




                                          2                          19-30166 & 19-30168